DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent application 20110283085 granted to Dilger et al.
Regarding claim 1, Dilger meets the claimed limitations as follows:
“A method comprising: 
receiving at a recipient system from a sender system transmitted content (C) and appended content, the appended content comprising a digital signature associated with the content (C) and a hash tree ("SHT") associated with the content (C) and comprising a plurality of first nodes and a first root node;” see paragraph [0032] (. . . the plurality of data segments and the first root hash may be transmitted from the client node to a Network File System . . .)
“authenticating the digital signature based on a hash tree ("RHT"), wherein RHT is generated by the recipient system with content (C), identifying a potentially corrupted portion of content (C) based on a comparison of at least portions of SHT with at least portions of RHT, and indicating that the content (C) could not be verified.” see paragraph [0033] (. . . the transmission of the plurality of data segments may be validated using the first root hash. For example, an additional hash tree may be generated by the network file system using the data segments as described above with respect to steps 202-206, where the additional hash tree includes a second root hash. In this example, the data integrity of the transmission of the plurality of data segments may be validated by comparing the first root hash and the second root hash. . .); [0047] (. . . the network file system may generate a second root hash in a second hash tree using the combined data segments to verify the integrity of the transmission. If the root hash does not match the second root hash, the distributed file server will request that the data segments be resent because the integrity of the data segments may have been violated during the transmission. . . ).

Examiner Notes
The claimed recipient system is considered to be the network file system.
The claimed sender system is considered to be the client node.
The examiner is taking the position that the potentially corrupted content (data segments) is identified when the first root hash tree from the client (SHT) and the second root hash tree generated at the network file server  (RHT) do not match. When this condition happens a violation (potential corruption) has occurred in the transmission which prevents the content from being verified by the hash trees.

Claim 18 is a non-transitory computer-readable storage medium claim that is substantially equivalent to method claim 1. Further, Dilger discloses the non-transitory computer-readable storage medium {see Abstract, (A computer readable storage medium, embodying instructions executable by a computer to perform a method . . . ) and [0050] (Computer readable instructions to perform embodiments of the invention may be stored on a computer readable storage medium . . .). Therefore, claim 18 is rejected by a similar rationale.

Claim 19 is a system claim that is substantially equivalent to method claim 1. Further, Dilger discloses the system (see paragraph [0004] (. . . the invention relates to a system for ensuring data integrity using hash trees, . . . processor and a memory . . . ). Therefore, claim 19 is rejected by a similar rationale.

Allowable Subject Matter
Claims 2-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 20, the cited prior art fails to specifically teach the method of claim 1, wherein RHT is generated with a signature engine of the recipient system, wherein RHT comprises a plurality of second nodes and a second root node having a particular hash, and wherein authenticating the digital signature based on RHT comprises: cryptographically verifying the received digital signature to generate a resultant hash value; comparing the resultant hash value to the particular hash value of the second root node; determining that the particular hash value of the second root node does not match the resultant hash value; and identifying a potentially corrupted portion of content (C) via comparison of at least some of the plurality of first nodes of SHT to corresponding second nodes of RHT.
With respect to claim 2, the cited prior art fails to specifically teach the method of claim 20, wherein the signature engine comprises: an overlay subsystem; and an underlay subsystem.
With respect to claim 3, the cited prior art fails to specifically teach the method of claim 2, wherein the overlay subsystem is configured to generate RHT, and wherein the underlay subsystem is configured to store the content (C).
With respect to claim 4, the cited prior art fails to specifically teach the method of claim 3, wherein the received digital signature is cryptographically verified with a public key of the sender.
With respect to claim 5, the cited prior art fails to specifically teach the method of claim 3, wherein the first root node comprises a first hash value, and wherein the resultant hash value matches to the first hash value.
With respect to claim 6, the cited prior art fails to specifically teach the method of claim 3, wherein generating RHT comprises: determining a block size for demarcation of content (C); and demarcating content (C) according to the determined block size.
With respect to claim 7, the cited prior art fails to specifically teach the method of claim 6, wherein demarcating content (C) according to the determined block size comprises constructing a demarcation map comprising an array of values identifying a starting byte and an ending byte for each block of demarcated content (C).
With respect to claim 8, the cited prior art fails to specifically teach the method of claim 7, wherein generating RHT further comprises: computing a leaf hash value for each demarcated block of content (C).
With respect to claim 9, the cited prior art fails to specifically teach the method of claim 8, wherein computing the leaf hash value for each demarcated block of content (C) comprises, for each demarcated block of content (C): selecting a demarcated block of content (C); identifying the first byte and the last byte in content (C) corresponding to the demarcated block of content (C); and generating a bitwise copy of the content (C) corresponding to the demarcated block of content (C).
With respect to claim 10, the cited prior art fails to specifically teach the method of claim 9, wherein computing the leaf hash value for each demarcated block of content (C) comprises, for each demarcated block of content (C): applying a hash function to the bitwise copy of the content (C) corresponding to the demarcated block of content (C), wherein the output of the hash function applied to the bitwise copy of the content (C) corresponding to one of the demarcated blocks of content (C) is the leaf hash value of that one of the demarcated blocks of content (C).
With respect to claim 11, the cited prior art fails to specifically teach the method of claim 10, wherein applying the hash function to the bitwise copy of the content (C) corresponding to the demarcated block of content (C) for each demarcated block of content (C) comprises a single-threaded process.
With respect to claim 12, the cited prior art fails to specifically teach the method of claim 10, further comprising applying a multithreaded process to applying the hash function to the bitwise copy of the content (C) corresponding to the demarcated block of content (C) for each demarcated block of content (C) when available memory is a multiple of block size, wherein the multiple is at least two.
With respect to claim 13, the cited prior art fails to specifically teach the method of claim 12, wherein applying the hash function to the bitwise copy of the content (C) corresponding to the demarcated block of content (C) for each demarcated block of content (C) comprises a multi-threaded process.
With respect to claim 14, the cited prior art fails to specifically teach the method of claim 10, wherein the hash function is SHA256.
With respect to claim 15, the cited prior art fails to specifically teach the method of claim 10, wherein generating RHT comprises iteratively: identifying a pair of adjacent child nodes; concatenating the pair of child nodes; and applying the hash function to the concatenation of the pair of child nodes.
With respect to claim 16, the cited prior art fails to specifically teach the method of claim 15, wherein the pair of child nodes are leaf nodes, wherein each of the leaf nodes comprises one of the leaf hash values.
With respect to claim 17, the cited prior art fails to specifically teach the method of claim 20, further comprising: outputting information identifying portions of content (C) as potentially corrupted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437